

116 HR 6939 IH: Advancing IOT Manufacturing Act
U.S. House of Representatives
2020-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6939IN THE HOUSE OF REPRESENTATIVESMay 19, 2020Mr. Hudson introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Commerce to conduct a study on manufacturing in the United States, and for other purposes.1.Short titleThis Act may be cited as the Advancing IOT Manufacturing Act.2.State of manufacturing in the united states study(a)In general(1)Study requiredNot later than 2 years after the date of the enactment of this Act, the Secretary of Commerce, in coordination with the head of any other appropriate Federal agency, shall conduct a study on the impact of manufacturing on United States businesses conducting interstate commerce.(2)Requirements for studyIn conducting the study, the Secretary shall conduct a survey of the following:(A)The manufacturing industry through outreach to participating entities to—(i)establish a list of the industry sectors that rely on manufacturing;(ii)review internet connected devices and internet connected solutions used in the manufacturing industry;(iii)review of how such internet connected devices and internet connected solutions impact the manufacturing process, including how such processes may benefit from such uses;(iv)review any industry-identified challenges to the widespread adoption of internet connected devices and internet connected solutions in manufacturing; and(v)establish how the implementation of internet connected devices and internet connected solutions in the manufacturing sector may benefit the United States economy, including how its adoption may help businesses create jobs, increase efficiency, and lower costs on consumers.(B)Federal activity related to manufacturing and internet connected devices and internet connected solutions used in manufacturing to—(i)establish a comprehensive list of Federal agencies asserting jurisdiction over manufacturing industry sectors identified under subparagraph (A)(i) and internet connected devices and internet connected solutions used in manufacturing;(ii)develop a brief description of why such Federal agencies are asserting jurisdiction and the expertise of such Federal agencies regarding manufacturing and internet connected devices and internet connected solutions used in manufacturing;(iii)identify all interagency activities related to manufacturing and internet connected devices and internet connected solutions used in manufacturing; and(iv)identify each Federal rule, regulation, guideline, policy, and other Federal activity implemented by each Federal agency related to manufacturing and internet connected devices and internet connected solutions used in manufacturing.(C)Conduct a survey of the marketplace and supply chain of internet connected devices used in manufacturing to—(i)assess the severity of risks posed to such marketplace and supply chain;(ii)review the ability of foreign governments or third parties to exploit such supply chain in a manner that raises risks to the economic and national security of the United States; and(iii)identify emerging risks and long-term trends in such marketplace and supply chain.(b)Report to CongressNot later than 6 months after the completion of the study required pursuant to subsection (a), the Secretary, in coordination with the head of any other appropriate Federal agency, shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that contains—(1)the results of the study conducted under subsection (a); and(2)recommendations to—(A)address any duplicative Federal rule, regulation, guideline, policy, and other Federal activity acting as a barrier to the growth of manufacturing and the use of internet connected devices or internet connected solutions in manufacturing;(B)promote sustained investment into the manufacturing sector, including promotion of the use of internet connected devices and internet connected solutions in manufacturing;(C)develop and implement a comprehensive plan to promote the growth of manufacturing, including the use of internet connected devices and internet connected solutions in manufacturing;(D)develop policies that States can adopt to encourage the growth of manufacturing, including the use of internet connected devices and internet connected solutions in manufacturing;(E)develop strategies to mitigate current and emerging risks to the marketplace and supply chain of internet connected devices used in manufacturing; and(F)develop legislation to accomplish such recommendations.